Citation Nr: 0922569	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus (with claimed complications of neuropathy, 
heart condition, renal failure and hypertension) associated 
with herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus 
(with claimed complications of neuropathy, heart condition, 
renal failure and hypertension) associated with herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to 
September 1971, including service in Vietnam.  He was awarded 
the Combat Action Ribbon, among other decorations.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
May 2006.  A statement of the case was issued in April 2007, 
and a substantive appeal was received in May 2007.  The 
Veteran appeared at a December 2008 hearing before the Board 
at the RO.  A transcript is of record.    

It appears to the Board that on substantive appeal received 
in May 2007, the Veteran claimed benefits for his dependents.  
This matter is hereby referred to the RO for appropriate 
action.  

The issue of entitlement to service connection for diabetes 
mellitus (with claimed complications of neuropathy, heart 
condition, renal failure and hypertension) associated with 
herbicide exposure is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied by a 
December 2002 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for diabetes 
mellitus has been received since the December 2002 rating 
decision.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision which denied 
entitlement to service connection for diabetes mellitus is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
December 2002 denial of service connection for diabetes 
mellitus, and the claim of service connection for diabetes 
mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of reopening the Veteran's claim for service 
connection, no further discussion of VCAA is necessary at 
this point.  The matter of VCAA compliance with regard to the 
other issue will be addressed in a future merits decision on 
that issue after action is undertaken as directed in the 
remand section of this decision.

New and Material Evidence

A review of the records shows that a claim for service 
connection for diabetes mellitus (with claimed complications 
of neuropathy, heart condition, renal failure and 
hypertension) associated with herbicide exposure was denied 
by the RO in December 2002.  The Veteran did not file a 
notice of disagreement to initiate an appeal from that 
determination.  The December 2002 rating decision therefore 
became final.  38 U.S.C.A. § 7105.  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Although the RO in March 2006 may have implicitly determined 
that new and material evidence was received to reopen the 
claim when it had adjudicated the Veteran's claim based on 
the merits, the Board is not bound by that determination and 
must nevertheless consider whether new and material evidence 
has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001). 

The evidence of record at the time of the December 2002 
rating decision consisted of service treatment and personnel 
records; and a November 2002 VA examination in which diabetes 
mellitus was diagnosed.  The RO denied the claim in December 
2002 for several reasons: (1) service treatment records did 
not show any complaints of, treatments for, and diagnosis of 
diabetes mellitus; (2) post service treatment records did not 
show treatment within one year of leaving service; (3) and 
the Veteran failed to report to laboratory testing of his 
insulin level and C-peptide values, which would have 
determined whether he had type II diabetes mellitus.  

The claims file includes various medical treatment records 
which refer to type I diabetes.  However, evidence received 
since the December 2002 includes an April 2005 private 
treatment record from Christopher Corines and a July 2005 VA 
examination suggesting that the Veteran has type II diabetes 
mellitus.  Also of record is a December 2006 treatment record 
from NewYork-Presbyterian, The University Hospital of 
Columbia and Cornell showing the following impression: 
"Diabetes mellitus ? Type II".

The Board finds that these items of new evidence relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for diabetes mellitus (with 
claimed complications of neuropathy, heart condition, renal 
failure and hypertension) associated with herbicide exposure; 
are neither cumulative nor redundant; and raise a reasonable 
possibility of substantiating the claim. Accordingly, as new 
and material evidence has been received, the Board finds the 
claim of entitlement to service connection for diabetes 
mellitus is reopened.  38 U.S.C.A. § 5108.  




ORDER

New and material evidence has been received to reopen the 
claim for service connection for diabetes mellitus (with 
claimed complications of neuropathy, heart condition, renal 
failure and hypertension) associated with herbicide exposure.  
To that extent, the appeal is granted, subject to the 
directions set forth in the remand section of this decision.


REMAND

The Board notes that the Veteran had service in Vietnam and 
is seeking entitlement to service connection for diabetes 
mellitus type II.  Under applicable law, a presumption of 
service connection exists for certain Vietnam veterans with 
type II diabetes mellitus.  Various treatment records in the 
Veteran's claims file report that the Veteran has type I 
diabetes mellitus, while others report that the Veteran has 
type II diabetes mellitus.  In March 2009, the Board 
submitted a request for a medical expert opinion.  A VA 
doctor board certified in endocrinology and metabolism noted 
in March 2009 that to get a definitive answer certain 
specific tests should be conducted to determine if the 
Veteran has an anti-islet cell antibody and anti-glutamic 
acid decarboxylase (GAD) 65 level.  In a June 2008 statement, 
the Veteran's representative noted that if the Board is not 
able to grant, then he and the Veteran request a remand for a 
medical examination.  In light of the expert opinion and what 
appears to the Board an assurance from the Veteran's 
representative that the Veteran would appear for an 
examination, the Board believes that a VA examination is 
necessary before it can proceed with appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination by a medical doctor with 
appropriate training and experience in 
diabetes mellitus detection and 
treatment, to determine the nature, 
extent and etiology of the diabetes 
mellitus claimed by the Veteran.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner's review of the record should 
specifically include consideration of the 
march 19, 2009, opinion letter by Roger 
H. Bower, M.D.  The special tests 
recommended by Dr. Bower in his letter 
should be conducted. 

After reviewing the file, examining the 
Veteran, and reviewing the special test 
results, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran has type II 
diabetes mellitus.  A rationale with 
appropriate reference to the record, 
including the special test results, 
should be offered.    
        
2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and determine whether 
service connection is warranted for 
diabetes mellitus (with claimed 
complications of neuropathy, heart 
condition, renal failure and 
hypertension) associated with herbicide 
exposure.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


